DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed April 25, 2022. Claims 1-5 and 8-19 were previously pending, with claims 16-19 withdrawn from consideration. Applicant amended claim 1. Claims 1-5 and 8-15 are pending and under consideration.
Applicant’s claim amendments overcame the previously presented rejections. This office action contains new grounds for rejection necessitated by amendment.
Claim Interpretation
4.	Applicant did not define the term “qRT-PCR”, therefore any RT-PCR method anticipates this term.
5.	Applicant did not define the term “pore” therefore any opening is considered to anticipate this term.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR 10-2016-0001304; published January 6, 2016; cited in the IDS; an English translation is used to denote the pages and paragraphs; previously cited) and Loutherback et al. (AIP Advances, vol. 2, 042107, pp. 1-7, 2012).
A) Regarding claims 1, 10 and 13, Jeon teaches a method for analyzing EML4-ALK variant comprising the steps of:
obtaining a liquid biopsy sample from a cancer patient (page 9, 6th and 7th paragraph; page 10, first and second paragraph; page 12, fourth and 10th paragraphs); 
isolating circulating tumor cells from the liquid biopsy sample (page 9, 6th and 7th paragraph; page 10, first and second paragraph; page 12, fourth and 10th paragraphs);
 isolating RNA from the isolated circulating tumor cells (page 9, 6th and 7th paragraph; page 10, first and second paragraph; page 12, fourth and 10th paragraphs); 
performing qRT-PCR using the isolated RNA as a template and two qRT-PCR primers (page 12, paragraphs 5 and 11);
performing nested PCR using a resulting product from the qRT-PCR as a template and two nested primers for the two qRT-PCR primers (page 12, paragraphs 6 and 12); and 
detecting EML-ALK gene variant type based on the resulting product from the nested PCR (page 12, paragraphs 7 and 13).
Regarding claim 2, Jeon teaches blood sample (claim 17).
Regarding claims 3 and 4, Jeon teaches non-small cell lung cancer (claim 17).
Regarding claim 9, Jeon teaches V1 or V3 variants (page 8, fourth and fifth paragraph).
Regarding claims 12, 14 and 15, Jeon teaches primers with SEQ ID NO: 4, 9 and 10, identical to the instantly claimed primers with SEQ ID NO: 2, 9 and 10 (see the results of sequence search below).
SEQ ID NO: 2
RESULT 3
BCR48675/c
ID   BCR48675 standard; DNA; 24 BP.
XX
AC   BCR48675;
XX
DT   28-JUL-2016  (first entry)
XX
DE   Human ALK gene reverse PCR primer ALK(E20)-RP, SEQ ID:4.
XX
KW   ALK gene; Anaplastic lymphoma kinase receptor; PCR; diagnostic test;
KW   dna detection; lung tumor; mutation; primer; ss.
XX
OS   Homo sapiens.
XX
CC PN   KR2016001304-A.
XX
CC PD   06-JAN-2016.
XX
CC PF   27-JUN-2014; 2014KR-00079584.
XX
PR   27-JUN-2014; 2014KR-00079584.
XX
CC PA   (CYTO-) CYTOGEN CO LTD.
XX
CC PI   Jeon BH;
XX
DR   WPI; 2016-041186/22.
XX
CC PT   Primer set useful in kit for detecting echinoderm microtubule-associated 
CC PT   protein-like 4-anaplastic lymphoma kinase mutation in lung cancer cell, 
CC PT   comprises forward primer and reverse primer having specific base pair 
CC PT   sequences.
XX
CC PS   Claim 1; SEQ ID NO 4; 19pp; Korean.
XX
CC   The present invention relates to a primer set capable of detecting 
CC   echinoderm microtubule associated protein like 4 (EML4)-anaplastic 
CC   lymphoma receptor tyrosine kinase (ALK) mutation in lung cancer cell. The
CC   invention further discloses: (1) a method for detecting EML4-ALK V1 type 
CC   mutation; (2) a method for detecting EML4-ALK V1 type mutation; (3) a kit
CC   comprising the primer set; and (4) a method for detecting the presence or
CC   absence of EML4-ALK fusion mutation. The primer set of the invention is 
CC   useful in kit for detecting EML4-ALK mutation in lung cancer cell with 
CC   high accuracy. The present sequence represents a human ALK gene reverse 
CC   PCR primer ALK(E20)-RP which is used in detecting mutation.
XX
SQ   Sequence 24 BP; 7 A; 5 C; 7 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 24;  DB 53;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACTACTGCTTTGCTGGCAAGACCT 24
              ||||||||||||||||||||||||
Db         24 ACTACTGCTTTGCTGGCAAGACCT 1

SEQ ID NO: 9
RESULT 5
BCR48680
ID   BCR48680 standard; DNA; 23 BP.
XX
AC   BCR48680;
XX
DT   28-JUL-2016  (first entry)
XX
DE   Human EML4-ALK fusion gene forward PCR primer 3078RR, SEQ ID:9.
XX
KW   ALK gene; Anaplastic lymphoma kinase receptor; EML4 gene;
KW   Echinoderm microtubule like protein 4; PCR; diagnostic test;
KW   dna detection; lung tumor; mutation; primer; ss.
XX
OS   Homo sapiens.
XX
CC PN   KR2016001304-A.
XX
CC PD   06-JAN-2016.
XX
CC PF   27-JUN-2014; 2014KR-00079584.
XX
PR   27-JUN-2014; 2014KR-00079584.
XX
CC PA   (CYTO-) CYTOGEN CO LTD.
XX
CC PI   Jeon BH;
XX
DR   WPI; 2016-041186/22.
XX
CC PT   Primer set useful in kit for detecting echinoderm microtubule-associated 
CC PT   protein-like 4-anaplastic lymphoma kinase mutation in lung cancer cell, 
CC PT   comprises forward primer and reverse primer having specific base pair 
CC PT   sequences.
XX
CC PS   Claim 5; SEQ ID NO 9; 19pp; Korean.
XX
CC   The present invention relates to a primer set capable of detecting 
CC   echinoderm microtubule associated protein like 4 (EML4)-anaplastic 
CC   lymphoma receptor tyrosine kinase (ALK) mutation in lung cancer cell. The
CC   invention further discloses: (1) a method for detecting EML4-ALK V1 type 
CC   mutation; (2) a method for detecting EML4-ALK V1 type mutation; (3) a kit
CC   comprising the primer set; and (4) a method for detecting the presence or
CC   absence of EML4-ALK fusion mutation. The primer set of the invention is 
CC   useful in kit for detecting EML4-ALK mutation in lung cancer cell with 
CC   high accuracy. The present sequence represents a human EML4-ALK fusion 
CC   gene forward PCR primer 3078RR which is used in detecting mutation.
XX
SQ   Sequence 23 BP; 4 A; 7 C; 5 G; 7 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 23;  DB 53;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATCCAGTTCGTCCTGTTCAGAGC 23
              |||||||||||||||||||||||
Db          1 ATCCAGTTCGTCCTGTTCAGAGC 23

SEQ ID NO: 10
RESULT 6
BCR48681
ID   BCR48681 standard; DNA; 24 BP.
XX
AC   BCR48681;
XX
DT   28-JUL-2016  (first entry)
XX
DE   Human EML4 gene PCR primer Fusion RT-S, SEQ ID:10.
XX
KW   EML4 gene; Echinoderm microtubule like protein 4; PCR; diagnostic test;
KW   dna detection; lung tumor; mutation; primer; ss.
XX
OS   Homo sapiens.
XX
CC PN   KR2016001304-A.
XX
CC PD   06-JAN-2016.
XX
CC PF   27-JUN-2014; 2014KR-00079584.
XX
PR   27-JUN-2014; 2014KR-00079584.
XX
CC PA   (CYTO-) CYTOGEN CO LTD.
XX
CC PI   Jeon BH;
XX
DR   WPI; 2016-041186/22.
XX
CC PT   Primer set useful in kit for detecting echinoderm microtubule-associated 
CC PT   protein-like 4-anaplastic lymphoma kinase mutation in lung cancer cell, 
CC PT   comprises forward primer and reverse primer having specific base pair 
CC PT   sequences.
XX
CC PS   Claim 6; SEQ ID NO 10; 19pp; Korean.
XX
CC   The present invention relates to a primer set capable of detecting 
CC   echinoderm microtubule associated protein like 4 (EML4)-anaplastic 
CC   lymphoma receptor tyrosine kinase (ALK) mutation in lung cancer cell. The
CC   invention further discloses: (1) a method for detecting EML4-ALK V1 type 
CC   mutation; (2) a method for detecting EML4-ALK V1 type mutation; (3) a kit
CC   comprising the primer set; and (4) a method for detecting the presence or
CC   absence of EML4-ALK fusion mutation. The primer set of the invention is 
CC   useful in kit for detecting EML4-ALK mutation in lung cancer cell with 
CC   high accuracy. The present sequence represents a human EML4 gene forward 
CC   PCR primer EML4(E12)-FP which is used in detecting mutation.
XX
SQ   Sequence 24 BP; 3 A; 3 C; 9 G; 9 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 24;  DB 53;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGCAGTGTTTAGCATTCTTGGGG 24
              ||||||||||||||||||||||||
Db          1 GTGCAGTGTTTAGCATTCTTGGGG 24

B) Regarding claim 1, Jeon does not teach a size-based microporous chip coated with BSA solution for isolation of tumor cells from blood.
C) Regarding claim 1, Loutherback et al. teach a chip designed to enrich cicrculating tumor cells with its microchannels covered with BSA and effective pore size of 7 microns (Fig. 1 and 2; page 2, second paragraph; page 3).
Regarding claim 5, Loutherback et al. teach using the device under pressure of between 0.1 and 10 mL/min, which is equivalent to between 0.04 and 4 atmospheres (Table 1; page 3, second paragraph). Since 1000 hPa is equivalent to about 1 atmosphere, Loutherback et al. teach a range of pressures encompassing 1000 hPa.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the flow rate in the device of Loutherback et al. to provide an optimal conditions for retrieving the largest number of viable cells while at the same time minimizing shear rate to obtain CTCs for use in the method of Jeon et al.
Regarding claim 8, Loutherback et al. teach coating the microchannels with a solution containing 1% BSA, but do not teach using a solution containing 0.05-0.15% BSA. 
Selecting concentration of BSA with which the channels are coated is a routine optimization process. Thus an ordinary practitioner would have recognized that the results optimizable variable of BSA concentration could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific BSA concentration range was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the chip of Loutherback et al. to obtain circulating tumor cells for further analysis in the method of Jeon. The motivation to do is provided by Loutherback et al. (page 6, last paragraph):
“In summary, these experiments showed that high efficiency capture of cancer cells from blood is possible at flow rates of 10 ml/m with no effect on cell vitality by using deterministic lateral displacement arrays at flow rates much higher than used in previous microfluidic devices. Operating devices in parallel by tiling more devices in plane and vertically stacking devices could easily enable flow rates an order of magnitude larger. These results open up the possibility of rapid collection of viable circulating tumor cells and clusters of cancer and stromal cells from the blood of patients with metastatic disease. Capturing and propagating viable cells from patients could allow in vitro chemotherapeutic treatments to be studied in vitro to determine which may be the most effective in vivo and allow better study of the development of drug resistance..”
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (KR 10-2016-0001304; published January 6, 2016; cited in the IDS; an English translation is used to denote the pages and paragraphs; previously cited) and Loutherback et al. (AIP Advances, vol. 2, 042107, pp. 1-7, 2012) as applied to claims 1 and 10 above, and further in view of Craig (WO 2011/130365; published October 2011; previously cited) and Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999; previously cited).
A) Regarding claim 11, Jeon does not teach a primer with SEQ ID NO: 1.
B) Regarding claim 11, Craig teaches primers and probes for detection of specific variants of the EML4-ALK fusion in cancer cells (Fig. 1; Fig. 4; page 4, lines 19-33; page 5; page 6, lines 1-8). As can be seen from the alignment below, SEQ ID NO: 1 of Craig is 100 % identical to SEQ ID NO: 1 of the instant application.
SEQ ID NO: 1
RESULT 1
AZN80769
ID   AZN80769 standard; DNA; 20 BP.
XX
AC   AZN80769;
XX
DT   08-DEC-2011  (first entry)
XX
DE   Human EML4-ALK variant-specific real-time or RT-PCR primer, SEQ :1.
XX
KW   ALK gene; Alk tyrosine kinase receptor; EML4 gene;
KW   Echinoderm microtubule like protein 4; RT-PCR; cancer; cytostatic;
KW   dna detection; primer; reverse transcriptase PCR; snp detection; ss;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011130635-A2.
XX
CC PD   20-OCT-2011.
XX
CC PF   15-APR-2011; 2011WO-US032694.
XX
PR   16-APR-2010; 2010US-0324840P.
PR   04-JUN-2010; 2010US-0351419P.
XX
CC PA   (RESP-) RESPONSE GENETICS INC.
XX
CC PI   Craig S;
XX
DR   WPI; 2011-N10948/71.
XX
CC PT   Detecting presence of an echinoderm microtubule-associated protein-like 4
CC PT   (EML4)-anaplastic lymphoma kinase (ALK) variant in a sample comprises 
CC PT   performing an amplification reaction of DNA sequences of nucleic acid 
CC PT   sample.
XX
CC PS   Claim 1; SEQ ID NO 1; 25pp; English.
XX
CC   The present invention provides a method for detecting the presence of an 
CC   echinoderm microtubule-associated protein-like 4 (EML4)-anaplastic 
CC   lymphoma kinase (ALK) variant in a sample using primers, probes, and 
CC   kits. The method comprises (a) isolating a nucleic acid from the sample; 
CC   (b) performing an amplification reaction of the DNA sequences of the 
CC   sample; and (c) visualizing and detecting amplification products produced
CC   by the amplification reaction, where detection of EML4-ALK variant 
CC   specific amplification product is a positive indicator of EML4-ALK 
CC   variant in the sample. The method is further used for determining the 
CC   chemotherapeutic regimen for treating tumor in patient. The present 
CC   sequence represents a real-time or RT-PCR primer used for amplifying 
CC   human EML4-ALK variant and is further used for detecting the presence of 
CC   variant 1 in exon 13 of the EML4 fused with exon 20 of the ALK gene in 
CC   the method of invention.
XX
SQ   Sequence 20 BP; 7 A; 6 C; 5 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 43;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACACCTGGGAAAGGACCTA 20
              ||||||||||||||||||||
Db          1 CACACCTGGGAAAGGACCTA 20

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alternative primers of Craig to amplify the EML4-ALK variants in the method of Jeon and Loutherback et al.
In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties (see page 9, paragraph 4 of attached ref)."
Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of EML4-ALK fusion events, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.

Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al.  invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.

10.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 1, 2022